DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Sandra Moneypenny was convicted in the Wayne County Municipal Court of driving while under license suspension, in violation of R.C. 4507.02(D)(2), and driving without having paid a license reinstatement fee, in violation of R.C. 4507.02(C). She has appealed that conviction.
Moneypenny has assigned as error (1) that her trial counsel was ineffective because of the failure to present certain evidence at trial and (2) that her conviction was against the manifest weight of the evidence.
Moneypenny indicated on her docketing statement that the record would include the transcript of the trial proceedings. The docketing statement contains the caution that,
    If a transcript of proceedings is needed, a copy of the notice of appeal and an appropriate praecipe must be served by the appellant on the court reporter. A copy of the praecipe to the court reporter shall be filed with the Clerk of Courts of the Court of Appeals showing service of the notice and praecipe.
The appellate docket does not indicate that either a praecipe or the actual transcript of proceedings was filed with the Clerk of Courts. As such, the record on appeal does not include the transcript of the trial court proceedings.
It is the responsibility of the appellant to ensure that the record is complete. Rose Chevrolet, Inc. v. Adams (1988), 36 Ohio St.3d 17,19. Any hardship that arises because the record is incomplete must fall on the appellant. See id. The evaluation of each assigned error in this case depends on the evidence presented at trial. See Robbins v. Bennett (1997), 122 Ohio App.3d 763,766. Because Moneypenny did not ensure that the record on appeal included the transcript of the trial proceedings, neither of the errors she has asserted can be sustained. See id.  Both errors are overruled and the judgment of the trial court is affirmed.
Judgment affirmed.
                                   KK
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Wayne County Municipal Court, County of Wayne, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App. R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App. R. 22(E).
Costs taxed to Appellant.
Exceptions.
WILLIAM R. BAIRD
FOR THE COURT CARR, J.
BATCHELDER, J.
CONCUR